DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 7 are entitled to a priority date of September 24, 2020.


Claim Objections

Claim 1 is objected to because of the following informalities:    

Claim 1: steps c) and d) should be relabeled a) and b) to match the references in the dependent claims. 

Claim 1: NGCC should be fully spelled out in the acronyms first occurrence. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is an apparatus/system claims as per the preamble (e.g. An integrated power plant). However, Claim 1 then presents method steps in the body of the claim (e.g. operating in a first mode…operating in a second mode). It is unclear what the scope of the claim is. 

Claim 3 recites the marginal cost of operating the power plant is above a locational marginal price in step (b). This is incompatible with the specification, which states that “In operation Mode 2, the LMP is higher than the marginal cost to operate the plant and the electrolyzer is not used” (Paragraph 18). It is thus unclear what the scope of the invention is. 

All other pending claims are rejected by virtue of their dependence on Claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (US 2016/0017800).

With regards to Claim 1:

Simpson (Figure 9) discloses an integrated power plant with a flexible carbon capture and storage system (see CO2 separation system 978) for producing a low carbon source of power, comprising:

(c) operating in a first mode where the excess power (Paragraph 232: “the present invention provides a method by which excess electricity can be captured and stored for later use (in the form of chemical energy), without the emission of any CO2”) from a NGCC (see gas turbines 972, 973, fueled at least partially by CH4 from line 969 and providing exhaust heat to steam turbine 974) is transmitted to an electrolyzer (electrolysis cells 921) to produce hydrogen (from manifold 922) and oxygen (from manifold 926) which is stored for later utilization in the power plant (via O2 tank 961); and

(d) operating in a second mode where the stored hydrogen and oxygen is utilized in various operational units of the integrated power plant to produce power exported to the grid (oxygen routed from tank 961 to gas turbine combustor 977, hydrogen combined with CO2 in Sabatier reaction to generated natural gas, which is used to fuel the gas turbine, see Paragraph 212).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over by Simpson (US 2016/0017800).

With regards to Claims 2 and 3:

Simpson discloses the power generated is exported to a power grid (via generator 975, see Paragraph 222), but does not explicitly disclose that the marginal cost of operating the power plant is below a locational marginal price in step (a), or that the marginal cost of operating the power plant is above a locational marginal price in step (b). However, this is seen as functional language which imparts no additional structure to the claim. The present specification provides no insight as to any structure which allows for meeting the recited marginal costs outside of simply following “the process of the present invention” (see Paragraph 15 of specification). Since Simpson discloses the structure and operation of the claimed invention, one of ordinary skill in the art would have found it obvious that Simpson also teaches the recited marginal cost features. It is noted that for step a), Simpson relies on “excess electricity” (Paragraph 232) to power the electrolysis process, which would yield reduced marginal operational costs, and in step b), the power plant is at least partially operated by fuel generated during step a) such that less external fuel would be needed, also resulting in a lower marginal cost. 


Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Bourgeois (US 2006/0053792) in view of Bergins et al. (hereafter “Bergins” – US 2016/0237858).

With regards to Claim 1:

Bourgeois (Figure 4) discloses an integrated power plant for producing a low carbon source of power, comprising:

(c) operating in a first mode where the excess power (Paragraph 25: “the excess power from a power generation system during off peak demand periods may be utilized for an electrolyzer for production of hydrogen”) from a NGCC (see gas turbine 12 and steam turbine 28, which is driven by steam generated in an HRSG using gas turbine exhaust, Paragraph 13, see also that gas turbine 12 uses both hydrogen fuel 52 and natural gas 50) is transmitted to an electrolyzer (electrolyzer 38) to produce hydrogen (in line 40) and oxygen (in line 74) which is stored for later utilization in the power plant (via hydrogen tank 14); and

(d) operating in a second mode where the stored hydrogen and oxygen is utilized in various operational units of the integrated power plant to produce power exported to the grid (Paragraph 23: “the boiler 108 utilizes hydrogen 78 and oxygen 74 generated from the electrolyzer 38 to produce the flame. The steam 84 produced by the boiler 108 is coupled to the steam turbine 82 to provide the motive force to drive the steam turbine 82”, see also hydrogen 52 provided to gas turbine).

Bourgeois does not explicitly disclose a flexible carbon capture and storage system or compression and storage for both the hydrogen and oxygen. Bergins (Figure 1) teaches an electrolyzer (61) that produces hydrogen (flowing towards compressor 13) and oxygen (78) for use in a boiler combustor (1) that is used to vaporize water for a steam turbine cycle (54). The flue gas from the boiler combustor is provided to a flexible carbon capture and storage system (PCC treatment plant 5, see also carbon dioxide storage 18 in Figure 2) that outputs a carbon dioxide stream (59) used in the synthesis of methane. Bergins further teaches that oxygen generated by electrolysis is compressed (77, Figure 2) and stored (79, Figure 2) for future use. One of ordinary skill in the art would have been motivated to modify Bourgeois by adding a flexible carbon capture and storage system in order to reduce carbon dioxide output into the atmosphere and mitigate global warming (Paragraphs 8, 9 of Bergins) and to compress and store the oxygen generated by electrolysis in order to make the oxygen available during instances where the electrolyzer is not functioning. 

With regards to Claims 2 and 3: 

The Bourgeois modification of Claim 1 teaches the power generated is exported to a power grid (Paragraph 12 of Bourgeois), but does not explicitly teach that the marginal cost of operating the power plant is below a locational marginal price in step (a), or that the marginal cost of operating the power plant is above a locational marginal price in step (b). However, this is seen as functional language which imparts no additional structure to the claim. The present specification provides no insight as to any structure which allows for meeting the recited marginal costs outside of simply following “the process of the present invention” (see Paragraph 15 of specification). Since Bourgeois discloses the structure and operation of the claimed invention, one of ordinary skill in the art would have found it obvious that Bourgeois also teaches the recited marginal cost features. It is noted that for step a), Bourgeois relies on “excess electricity” (Paragraph 25) to power the electrolysis process, which would yield reduced marginal operational costs, and in step b), the power plant is at least partially operated by fuel generated during step a) such that less external fuel would be needed, also resulting in a lower marginal cost.

With regards to Claim 4:

The Bourgeois modification of Claim 1 teaches in step (a) the hydrogen produced by the electrolyzer is routed to a compression unit operation and storage tanks, respectively (see hydrogen compressor 76 and hydrogen storage tank 14 in Figure 4 of Bourgeois, see also oxygen compression 77 and storage 79 in Figure 2 of Bergins). 

With regards to Claim 5:

The Bourgeois modification of Claim 1 teaches in step (b) the hydrogen is routed from the storage unit to the NGCC as fuel (line 52 in Figure 4 of Bourgeois feeds hydrogen from hydrogen tank 14 to the gas turbine 12).

With regards to Claim 6:

The Bourgeois modification of Claim 1 teaches in step (b) the oxygen is routed to an oxy-fuel combustion unit (boiler 108) to drive a steam turbine (see oxygen line 74 and steam turbine 82 in Figure 4 of Bourgeois, and Paragraph 23: “the boiler 108 utilizes hydrogen 78 and oxygen 74 generated from the electrolyzer 38 to produce the flame. The steam 84 produced by the boiler 108 is coupled to the steam turbine 82 to provide the motive force to drive the steam turbine 82”).

With regards to Claim 7:

The Bourgeois modification of Claim 1 teaches power generated by the steam turbine is routed to an amine post-combustion capture unit (see steam 12 in Figure 1 of Bergins being routed to reboiler 9 of the carbon capture system 5, see also Paragraph 17: “are connected physically and electrically to one another in terms of conduction by current-conducting and media-conducting lines such that the power generated on the power plant side in the course of operation of the power plant is utilized wholly or partly, as required, for operation of one, more than one or all of this group of units and plants consisting of the unit for production of a CO.sub.2-rich gas stream, the electrolysis plant for preparation of hydrogen (H.sub.2) and the synthesis plant for preparation of methanol and/or methanol conversion products”).


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Hein et al. (DE 102012214907) – see Figure 1, gas turbine 120 using hydrogen 14 from electrolysis 200, and outputting exhaust to HRSG 110 to drive a steam turbine 160. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, July 6, 2022